Case 20-11263-amc          Doc 24    Filed 05/21/20 Entered 05/21/20 12:49:36             Desc Main
                                     Document     Page 1 of 1
                        IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

In Re: David A Jerri                                    Chapter: 13

                                                        Bankruptcy No.: 20-11263-amc
                                 Debtor                 11 U.S.C. § 362


Wilmington Savings Fund Society, FSB, d/b/a
Christiana Trust, not individually but as trustee for
Pretium Mortgage Acquisition Trust
                                             Movant
                          vs.
David A Jerri
                                             Debtor
                          and
William C. Miller, Esq.
                                  RESPONDENTS


  PRAECIPE TO WITHDRAW OBJECTION OF WILMINGTON SAVINGS FUND SOCIETY,
 FSB, D/B/A CHRISTIANA TRUST, NOT INDIVIDUALLY BUT AS TRUSTEE FOR PRETIUM
   MORTGAGE ACQUISITION TRUST , TO CONFIRMATION OF DEBTOR`S PROPOSED
                               CHAPTER 13 PLAN
TO THE CLERK OF THE UNITED STATES BANKRUPTCY COURT, EASTERN DISTRICT OF
PENNSYLVANIA
        Kindly withdraw the Objection to Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust,
not individually but as trustee for Pretium Mortgage Acquisition Trust , to Confirmation of Debtor`s
Proposed Chapter 13 Plan in the above captioned matter.

                                                 Respectfully submitted,

                                                  /s/ Chandra M. Arkema
                                                 Richard M. Squire, Esq.
                                                 M. Troy Freedman, Esq.
                                                 Chandra M. Arkema, Esq.
                                                 One Jenkintown Station, Suite 104
                                                 115 West Avenue
                                                 Jenkintown, PA 19046
                                                 215-886-8790
                                                 215-886-8791 (FAX)
                                                 rsquire@squirelaw.com
                                                 tfreedman@squirelaw.com
                                                 carkema@squirelaw.com
                                                 Attorney for Movant
Dated: May 21, 2020




01376-5/JHB
